807 S.W.2d 577 (1991)
Perry McCLENDON, Petitioner
v.
INGERSOLL-RAND COMPANY, d/b/a Ingersoll-Rand Company Construction Equipment Group, Respondent.
No. C-7973.
Supreme Court of Texas.
May 1, 1991.
Michael Y. Saunders, John W. Tavormina, Houston, for petitioner.
William T. Little, Houston, for respondent.
PER CURIAM.
Perry McClendon sued his former employer, Ingersoll-Rand Company, alleging Ingersoll-Rand discharged him from employment so that it could avoid contributing to his pension fund. The trial court rendered summary judgment in favor of Ingersoll-Rand, and McClendon appealed. The court of appeals affirmed the judgment of the trial court. 757 S.W.2d 816. This court reversed the judgment of the court of appeals and remanded the case for trial, holding that McClendon's allegations were sufficient to state a wrongful discharge claim against Ingersoll-Rand under a public policy exception to the employment-at-will doctrine. 779 S.W.2d 69.
Ingersoll-Rand then filed a petition for writ of certiorari in the United States Supreme Court. The writ was granted and the Court reversed our judgment, holding that the cause of action in this case is expressly pre-empted by the Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. § 1001 et seq., ___ U.S. ___, 111 S. Ct. 478, 112 L. Ed. 2d 474. The United States Supreme Court remanded the cause to this court for further proceedings not inconsistent with the opinion of that Court.
Pursuant to the opinion and judgment of the United States Supreme Court that the cause of action in the instant case is preempted by ERISA, we withdraw our previous opinion and judgment in this cause. We affirm the judgment of the court of appeals that summary judgment in favor of Ingersoll-Rand was proper in this case.